Citation Nr: 1530977	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  10-16 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an effective date earlier than August 21, 2008, for the grant of entitlement to non-service-connected pension.
 
2.  Entitlement to an effective date earlier than August 21, 2008, for the grant of entitlement to special monthly pension based on the need for aid and attendance.

[The issue of entitlement to service connection for residuals of injuries of the right upper extremity is the subject of a separate decision issued simultaneously with this decision under a separate docket number.]


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney




ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to December 1964.

These matters come before the Board of Veterans' Appeals (the Board) from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

FINDINGS OF FACT

1.  In April 2000, the Veteran filed a claim for pension, to which the RO responded with a request for additional information.  When the Veteran did not respond to the request, the RO denied the claim in September 2000.

2.  In October 2000, the Veteran submitted the requested information, and in May 2001, the RO denied the claim, as the Veteran's income exceeded the established income limits.  

3.  There is no relevant correspondence from the Veteran regarding claiming pension until August 21, 2008, when he filed a claim for non-service-connected pension.  

4.  In March 2009, the RO granted entitlement to non-service-connected pension and special monthly pension, with an effective date of August 21, 2008.
CONCLUSION OF LAW

The requirements for an effective date prior to August 21, 2008 for the grant of entitlement to non-service-connected pension and special monthly pension have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. § 3.104, 3.400, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's electronic claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented in part 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

This case is one in which the law is dispositive of the issues.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Moreover, VA has no duty to assist a Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362 (2001).

The Board finds that there is sufficient evidence to make a determination in this case, and the Veteran is not prejudiced by a decision at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

The Veteran disagreed with the assigned effective date of August 21, 2008 for the grant of non-service-connected pension and special monthly pension.  He asserts that the effective date should be "1992."  See March 2009 Notice of Disagreement and April 2009 VA Form 21-4138.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2014).  38 U.S.C.A. § 5110(a) (West 2014) provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  With regard to disability pension claims, an award of disability pension may not be effective prior to the date entitlement arose.  38 C.F.R. § 3.400(b) (2014).  Moreover, for claims received on or after October 1, 1984, the effective date shall be the date of receipt of the claim.  38 C.F.R. § 3.400(b)(1)(ii) (2014).  However, 38 C.F.R. § 3.400(b)(1)(ii)(B) provides that if, within one year from the date on which the Veteran became permanently and totally disabled, the Veteran files a claim for a retroactive award and establishes that a physical or mental disability which was not the result of his own willful misconduct, was so incapacitating that it prevented him or her from filing a disability pension claim for at least the first 30 days immediately following the date on which the Veteran became permanently and totally disabled, the disability pension award may be effective from the date of receipt of claim or the date on which the Veteran became permanently and totally disabled, whichever is to the advantage of the Veteran.  
The Veteran first filed a claim for non-service-connected pension in April 1990, which was denied in a June 1990 rating decision.  He did not appeal.  The Veteran filed a new claim in January 1991, which was granted in a December 1991 rating decision.  However, in February 1993, VA informed the Veteran that his pension benefits were suspended as the Veteran reported he was receiving Social Security benefits.

A July 1995 letter indicated the Veteran was again eligible for pension benefits.  However, an October 1995 letter informed the Veteran that his income exceeded the maximum annual rate for a Veteran without dependents and that he was therefore ineligible to receive the pension benefits.  

The Veteran submitted income verification reports in February 1998 and April 2000.  In June 2000, VA sent the Veteran a letter requesting documentation from his employers regarding the nature of his employment.  In a September 2000 letter, the RO denied the Veteran's pension claim on the grounds he had not submitted the requested information.  In October 2000, the Veteran submitted the requested information.  A May 2001 administrative letter denied the Veteran's claim because his income was greater than the maximum allowed.  In January 2002, the Veteran attempted to submit a Notice of Disagreement, but did not identify the decision with which he was disagreeing.  In June 2002, VA sent the Veteran a letter informing him that the January 2002 Notice of Disagreement could not be accepted as a disagreement with any pending claim because it did not specify a decision.  According to a July 2002 Report of Contact, the Veteran indicated the only issue he wanted to appeal was his claim for a right hand injury.  Thus, the May 2001 administrative decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (2002).

On August 21, 2008, the Veteran submitted an Income Eligibility Verification Report and a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The Veteran's claims were granted in a March 2009 rating decision, with the effective date as August 21, 2008.

Despite the Veteran's contentions that the effective date of the grant of entitlement to non-service-connected pension and special monthly pension should be as early as 1992, the regulations regarding effective dates are clear.  For a grant of disability pension on or after October 1, 1984, the effective date shall be no earlier than the date of receipt of claim.  The provisions of 38 C.F.R. § 3.400(b)(1)(ii)(B) (2014) are inapplicable as the pertinent inquiry at the time of the Veteran's August 2008 claim for non-service-connected pension was his income eligibility, and the Veteran has not established that his non-service connected disability was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date he became permanently and totally disabled.  As the Veteran's claims for non-service-connected pension and special monthly pension were received on August 21, 2008, that date is the earliest possible effective date for those pension benefits.


ORDER

An effective date earlier than August 21, 2008 for the grant of entitlement to non-service-connected pension is denied.

An effective date earlier than August 21, 2008 for the grant of entitlement to special monthly pension is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


